DETAILED ACTION
This office action is responsive to communication filed on August 8, 2022.
Terminal Disclaimer
The terminal disclaimer filed on August 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,943,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 1 is similar in scope and content to allowed claim 1 of parent patent 10,943,341, and is thus allowed for at least the reasons provided on pages 9-12 of the reply filed October 20, 2020 in parent application 16/249,537.

	Claims 2-10 are allowed as depending from an allowed claim 1.

	Claim 11 is similar in scope and content to allowed claim 12 of parent patent 10,943,341, and is thus allowed for at least the reasons provided on pages 9-12 of the reply filed October 20, 2020 in parent application 16/249,537.

	Claims 12-19 are allowed as depending from an allowed claim 11.

	Claim 20 is similar in scope and content to allowed claim 20 of parent patent 10,943,341, and is thus allowed for at least the reasons provided on pages 9-12 of the reply filed October 20, 2020 in parent application 16/249,537.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696